Citation Nr: 1716351	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for reactive airway disease (RAD), claimed as asthma.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served in the Air National Guard and had active duty from February 26, 2008 to June 19, 2008 under the provisions of 10 U.S.C.A. § 12301(d).  In April 2009, she was discharged due to medical disqualification.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2014, the Board remanded the appeal for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Having carefully reviewed the claims file, the Board finds that remand is necessary to ensure due process of law.

First, there is no documentation in the claims file that the record has been certified for appeal to the Board for appellate review, to include written notification to the Veteran and her representative of the certification and transfer of the appeal to the Board.  See 38 C.F.R. § 19.36 (Notification of Certification of Appeal and Transfer); see also 38 C.F.R. § 20.1304.  Thus, remand is necessary to comply with the due process safeguards in place for veterans seeking appellate review of an RO rating decision.

Second, the claims folder does not contain a VA Form 646 or equivalent from the Veteran's authorized representative.  See 38 C.F.R. § 20.600 (stating that "[a]n appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person").  The Veteran's authorized representative does not have an office at the Board in Washington D.C.  Consequently, the Board finds that a remand is necessary to afford the her representative an opportunity to review the file and submit a VA Form 646 or any other desired presentation in support of the appeal.

Accordingly, the case is REMANDED for the following action:

The RO must provide afford the Veteran's representative an opportunity to review the file and submit a VA Form 646 or any other desired presentation in support of the appeal; and the RO must provide the Veteran and her representative with written notification of certification of the appeal in accordance with 38 C.F.R. § 19.36.  Only, thereafter, may the case be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




